JOURNAL ENTRY and OPINION
{¶ 1} Defendant-appellant Brandon Hawkins appeals the sentences imposed by the trial court in two cases. However, he has completed serving his sentences; consequently, his appeal must be dismissed as moot.
 {¶ 2} The record reflects that in case number CR-439044 Hawkins entered a plea of guilty on August 11, 2003 to one count of possession of crack cocaine in an amount less than a gram. The trial court initially placed him on community control sanctions. This placement was revoked on June 23, 2004 when, in case number CR-451872, Hawkins entered a guilty plea to one count of trafficking in crack cocaine in an amount less than a gram.
 {¶ 3} On July 24, 2004 the trial court sentenced Hawkins in both cases to serve consecutive terms of incarceration of twelve months in the more recent case and six months in the earlier case, with credit for time served.
 {¶ 4} On October 29, 2004 Hawkins filed a request for leave to present a delayed appeal. This court granted his request, and he ultimately filed his appellate brief on May 25, 2005.
 {¶ 5} In his appellate brief, Hawkins presents two assignments of error as follows:
 {¶ 6} "I. The trial court erred in sentencing [defendant] to a term of incarceration beyond the minimum and the aggravating facts were not found beyond a reasonable doubt by a jury. (Tr. 43-45).
 {¶ 7} "II. The trial court failed to make a finding that the defendant's sentence is consistent with similarly situated offenders. (Tr. 43-46)."
 {¶ 8} As set forth above, Hawkins presents an appeal which challenges only the sentences imposed in these two cases. A check of the Ohio Department of Corrections' computer website confirms that Hawkins was released from prison with no post-release control on May 9, 2005. Statev. Hagwood, Cuyahoga App. No. 83701, 2004-Ohio-5967, ¶ 5. When a defendant has already served his sentence, any issue related to that sentence on appeal is moot. State v. Adams, Cuyahoga App. No. 85267, 2005-Ohio-3837, ¶ 5.
 {¶ 9} Since this case was set for oral hearing on October 3, 2005, it is clear Hawkins' appeal of his sentence is moot. Id.
 {¶ 10} This case, therefore, is dismissed.
It is ordered that appellee recover of appellant costs herein taxed.
The court finds there were reasonable grounds for this appeal.
It is ordered that a special mandate issue out of this court directing the Cuyahoga County Court of Common Pleas to carry this judgment into execution.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure.
Gallagher, P.J. and Kilbane, J. Concur.